Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on January 6, 2021.  No claim has been amended, canceled or newly added.  Accordingly, claims 1-14 are pending in the application. 

Election
Applicant’s election of Group I (claims 1-11), with traverse, in the reply filed on 01/06/21 is acknowledged.  
Applicant’s election of macroscopic beads as a species, with traverse, in the reply filed on 01/06/21 is also acknowledged.
The grounds for traverse, as indicated by applicants, is that claim 10 adds a component to the beads of claims 1 and 8. Thus, it includes the same special technical features of claims 1 and 8, and is not a separate species.
This is not found persuasive because hydrogel beads with or without surfactant make the beads different (physical or chemical properties) and may involve different process making them.


In response, the examiner regrets the overlook of claims 13 and 14.
Applicants also indicates that claims 1-9, 13, and 14 read upon the elected species.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected drawn to the non-elected method or non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/06/21.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 1-9, 13, and 14 are under consideration on the merit

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 recites the limitation of “… preferably a perfume oil or a flavor oil” in line 3.  The phrase "preferably …" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

In the interest compact prosecution, the phrase "preferably …" in claim 1 is not searched nor addressed until applicant amend the claim to specifically indicate the hydrophobic active ingredient is a perfume oil or a flavor oil. Any prior art teaching a hydrogel particle (or bead) without a perfume oil or a flavor oil would read on claim 1.  

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakai et al (“Sakai”, US 2002-0034525 A1, published March 21, 2002).
The instant claims embrace a hydrogel bead obtainable by a process comprising the steps of:   (i) preparing a continuous phase comprising water and a biopolymer;
       (ii) preparing an internal phase comprising a hydrophobic active ingredient, p
       (iii) mixing the continuous phase and the internal phase to form a dispersion
        (iv) forming a bead by inducing complexation of the dispersion obtained in step (iii), wherein a mesogenic compound is added in step (i) and/or (ii) under conditions that allow the compound to form at least one liquid crystalline structured phase in the hydrogel bead.
In addition, claim 1 (the base claim) uses an open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the patentability of claim 1 is based on the product itself, not on its method of production.  As a result, the method steps in claims 2-3 are given little weight in determination of patentability. 
The required elements in claim 1 are a continuous phase, an oily phase, a biopolymer, complexing agent and a mesogenic compound.
Sakai is direct to skin cosmetic composition comprising: a hydrogel particle comprising a non-crosslinked hydrogel containing an oil component therein dispersed in an aqueous medium (title and abstract, read on the preamble of hydrogel bead, the limitations of a continuous phase and internal phase in the instant claim 1).  Sakai discloses that that in the preparation method, the resulting emulsion is added dropwise into a 1% aqueous calcium chloride from an orifice having an orifice diameter of 0.5 mm, to give hydrogel particles having average particle diameter 2.0 mm ([0108]) and Sakai indicates that the visibly recognizable particles having an average particle diameter of 0.1 to 5 mm ([0025], read on the complexing agent ion in in the instant claim 1 based on the para. of [0137] of the instant specification as published,  the limitation of emulsion in the instant claim 3, and the limitation of macroscopic and size in the instant claim 8).  Sakai also discloses that the hydrogel particles alcohols (14 to 22 carbon atoms), higher fatty acids (12 to 22 carbon atoms), glyceride, ethylene glycol di-fatty acid esters (number of carbon atoms of the fatty acid moiety being 12 to 36), and dialkyl ethers ([0036], read on the limitation of mesogenic compound in the in the instant claim and the species in the instant claims 6-7).  Sakai further discloses that  the aqueous polymers include gum arabic, tragacanth gum, pectin, agar, dextran, pullulan; collagen, gelatin; c methyl cellulose, ethyl cellulose, methyl hydroxypropyl cellulose, hydroxyethyl cellulose, sodium cellulose sulfate, hydroxypropyl cellulose, sodium alginate, etc. ([0084], read on the limitation of  biopolymer in the instant claim 1 and the species in the instant claim 9).   Additionally, Sakai t discloses that the particle comprises a conditioning component and the skin cosmetic composition is a lotion (claims 18-19 of Sakai, read on the limitations of body product in the instant claim 13). Furthermore, Sakai discloses that the hydrogel particle having high sphericity and excellent monodispersibility, having an oil component therein stably dispersed in high content, being applied to cosmetics, quasi-drug (see relevant reference section for detail), pharmaceuticals, and foods ([0015], implying the limitations of the instant claim 14).  
Sakai, by disclosing all the critical elements, anticipates claims 1, 3, 8-9, 13, and 14.
Sakai renders claims 1, 3, 8-9, 13, and 14 because Sakai does not expressly disclose the compound to form at least one liquid crystalline structured phase in the hydrogel bead.  However, it is considered inherent property.  Although, Sakai is silent about certain physical properties of the hydrogel e.g. forming liquid crystalline structured phase, there is no requirement that a person of ordinary skill in the art would have recognized the inherent 
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13, and 14  are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sakai et al (“Sakai”, W US 20020034525 A1, published March 21, 2002) in view of Restrepo et al (“Restrepo”, US-patent application 20140274865 A1, published September 18, 2014).
The instant claims embrace a hydrogel bead obtainable by a process comprising the steps of:   (i) preparing a continuous phase comprising water and a biopolymer;
       (ii) preparing an internal phase comprising a hydrophobic active ingredient, p
       (iii) mixing the continuous phase and the internal phase to form a dispersion
        (iv) forming a bead by inducing complexation of the dispersion obtained in step (iii), wherein a mesogenic compound is added in step (i) and/or (ii) under conditions that allow the compound to form at least one liquid crystalline structured phase in the hydrogel bead.
In addition, claim 1 (the base claim) uses an open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components. 
Claim 1 is considered a product by process claim.  According to MPEP 2113(I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the patentability of claim 1 is based on the product itself, not on its method of production.  As a result, the method steps in claims 2-3 are given little weight in determination of patentability. 
The required elements in claim 1 are a continuous phase, an oily phase, a biopolymer, complexing agent and a mesogenic compound.
Sakai is direct to skin cosmetic composition comprising: a hydrogel particle comprising a non-crosslinked hydrogel containing an oil component therein dispersed in an aqueous medium (title and abstract, read on the preamble of hydrogel bead, the limitations of a continuous phase and internal phase in the instant claim 1).  Sakai teaches that that in the preparation method, the resulting emulsion is added dropwise into a 1% aqueous calcium chloride from an orifice having an orifice diameter of 0.5 mm, to give hydrogel particles having average particle diameter 2.0 mm ([0108]) and Sakai indicates that the visibly recognizable particles having an average particle diameter of 0.1 to 5 mm ([0025], read on the complexing agent ion in in the instant claim 1 based on the para. of [0137] of the instant specification as published,  the limitation of emulsion in the instant claim 3, and the limitation of macroscopic and size in the instant claim 8).  Sakai also teaches that the hydrogel particles comprising the oil component includes liquid oils such as hydrocarbon oils, ester oils and plant oils; solid to semisolid oils (for example, solid paraffins, Vaseline), higher alcohols (14 to 22 fatty acids (12 to 22 carbon atoms), glyceride, ethylene glycol di-fatty acid esters (number of carbon atoms of the fatty acid moiety being 12 to 36), and dialkyl ethers ([0036], read on the limitation of mesogenic compound in the in the instant claim and the species in the instant claims 6-7).  Sakai further teaches that  the aqueous polymers include gum arabic, tragacanth gum, pectin, agar, dextran, pullulan; collagen, gelatin; c methyl cellulose, ethyl cellulose, methyl hydroxypropyl cellulose, hydroxyethyl cellulose, sodium cellulose sulfate, hydroxypropyl cellulose, sodium alginate, etc. ([0084], read on the limitation of  biopolymer in the instant claim 1 and the species in the instant claim 9).   Additionally, Sakai teaches that the particle comprises a conditioning component and the skin cosmetic composition is a lotion (claims 18-19 of Sakai, read on the limitations of body product in the instant claim 13) and various capsule-containing cosmetic compositions having both moisturizing effects and its maintaining effects are proposed ([0009]). Furthermore, Sakai teaches that the hydrogel particle having high sphericity and excellent monodispersibility, having an oil component therein stably dispersed in high content, being applied to cosmetics, quasi-drug (see relevant reference section for detail), pharmaceuticals, and foods ([0015], implying the limitations of the instant claim 14).  
Sakai does not expressly teach the compound to form at least one liquid crystalline structured phase in the hydrogel bead.  This deficiency is cured by Restrepo.   
Restrepo is directed to liquid cleansing compositions suitable for topical application for cleansing the skin and hair ([0002], read on the limitation of the instant claim 13).  Restrepo indicates that isotropic liquid cleansers are known that have hydrophobic emollient oils ([0005-0011]).  Restrepo teaches that multiphase isotropic cleansing composition, including a. about 99 to 84% by wt. of water based on the total composition; b. about 1 to 16% by wt. of Petrolatum (synonym petroleum jelly or Vaseline); c. wherein an aqueous phase includes about 1 to 25% by surfactant based on the total composition and about 1 to 20% by wt. of an amphoteric surfactant based on the total composition; d. wherein the aqueous phase contains about 0.5 to 10% by wt. of total polymeric dispersion stabilizing agent(s) based on the total composition; e. about 2% by wt. of total hydrophobic glyceride(s); and f. about 1.5% by wt. of total liquid crystalline structurant(s), crystalline hydroxyl-containing stabilizer(s), C10-C22 ethylene glycol fatty acid ester(s), silica(s), clay(s) or blends thereof based on the total composition ([0014]-[0018], read on the limitations of the instant claim 1, falling within the range in the instant claim 5, implying the limitation of emulsion in the instant claim 3).  Restrepo also teaches that (b) fats and oils including natural fats and synthetic mono, di and triglycerides such as myristic acid glyceride and 2-ethylhexanoic acid glyceride ([0140], read on the mesogenic compound in the instant claim 1 and the limitation of long chain of glycerol fatty acids in the instant claim 6).  Restrepo exemplifies one of the embodiment comprising 7.2 kg of DMDM Hydantoin, 55%; 0.72 kg of Colorant Yellow, 40 kg of fragrance and 20 kg. of Captivates HC 01576 (Blue) Yellow beads are next sequentially added and blended until uniform ([0071], read on the limitation of flavored product in the instant claim 14 ).  Restrepo further teaches that active agents other than conditioning agents such as emollients or moisturizers may be added to the cleansing composition in a safe and effective amount during formulation to treat the skin during the use of the product. Suitable active agents may be selected from antimicrobial and antifungal actives, vitamins, anti-acne actives; anti-wrinkle, anti-skin atrophy and skin repair actives; skin barrier repair actives; non-steroidal cosmetic soothing actives; artificial tanning agents and accelerators; skin lightening actives; sunscreen actives ([0182]).
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention was made to combine the teachings of Sakai and Restrepo to obtain liquid prima facie obvious case exits, especially absent evidence to the contrary. 
Regarding the specific ratio of complexing agent to biopolymer in claim 4 and the amount of biopolymer in claim 5, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977). In this case, Sakai teaches using various amount of the ingredients in the preferred embodiments, e.g. Fatty acid ester of dipentaerythritol (2.5%),  Polyglyceryl diisostearate (5.0%), 1% aqueous calcium chloride; Sodium alginate (1.0%).  Thus, finding the optimum or workable ranges by routine experimentation would be prima facie obvious, absent evidence to the contrary. 

CONCLUSION
No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617